Title: From George Washington to Robert Morris, 23 August 1782
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Head Quarters. 23d Augst 1782—
                  
                  Mr Wells, who handed me your several Favors of the 8th—9th & 13th, arrived here on the 21st & was immediately furnished with passports from me to proceed to the Enemys out posts.
                  If he succeeds in his purposes & brings out any thing to my Care, I shall most cheerfully comply with your Request in receiving & disposing of it.
                  Colo. Tilghman communicated to me your Ideas respecting the appointment of an Inspector to the Army.  I agree with you that as the Office will be of the highest importance and trust, the Officer should be a Man not only of Ability, but of the most established character in as much as very much would depend upon his decisions, especially between the Contractors and the Army.  I am of opinion that if a civil Character could be found, he would answer better than a military one—as the Contractors would perhaps think a military Man prejudiced in favor of the Army—A Civil Character well acquainted with business would on many accounts answer better than a military, for instance where purchases are to be made to make up the deficiencies of the Contractors—or to lay up Magasenis should the Army have reason to march suddenly and secretly out of the limits of the Contractors for the moving Army.  This you will observe is given as mere matter of opinion, and not with a wish to influence your choice—Could I recommend a proper person I would chearfully do it, but as I have no such at present in my view I shall be fully satisfied with any Gentleman whom you may think qualified.
                  
               